Citation Nr: 1205503	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  09-30 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected acne. 

2.  Entitlement to service connection for a heart disability, to include as secondary to service-connected acne and/or a psychiatric disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1975 to December 1976. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which declined to reopen the Veteran's claims of entitlement to service connection.  In October 2011, the Board, having found that new and material evidence had been received, reopened the service connection claims and remanded them for further development.  Development has been completed, and the case has been returned to the Board for appellate consideration. 

On his VA Form 9, substantive appeal, received in August 2009, the Veteran requested a hearing before a Veterans Law Judge.  In a September 2009 correspondence, the Veteran indicated that he desired to have a hearing before an RO employee in lieu of a travel board hearing before a Veterans Law Judge.  Subsequently, the Veteran presented testimony before an RO employee in January 2010.  A copy of the transcript has been associated with the claims folder

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

Without good cause, the Veteran failed to report for scheduled VA examinations that were required to properly adjudicate his claims.
 

CONCLUSIONS OF LAW

1.  The Veteran's claim for service connection for an acquired psychiatric disorder is denied on the basis of failure to report for a VA medical examination.  38 C.F.R. § 3.655(a)(b) (2011); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

2.  The Veteran's claim for service connection for a heart disability is denied on the basis of failure to report for a VA medical examination.  38 C.F.R. § 3.655(a)(b) (2011); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Stegall Considerations

As previously noted, the Board remanded this case for further development in October 2011.  The Board specifically instructed the Appeals Management Center
(AMC) to schedule the Veteran for examinations to determine the nature and etiology of any current psychiatric and heart disabilities, to include sending notification letters to his last known address, and to readjudicate the claims.  Pursuant to the Board's remand instructions, the AMC and the RO scheduled the Veteran for examinations in November 2010.  The AMC notified him in an October 2011 letter that the RO would contact him to schedule examinations.  The Veteran failed to report to both examinations, and the record reflects that the Veteran had canceled or failed to report to multiple VA appointments over the last several years.  The Veteran's claims were readjudicated in a December 2011 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in October 2008, prior to the November 2008 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The Veteran was notified of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  All identified and available treatment records have been secured.  All of the Veteran's available service treatment records are in the claims folder.  As briefly discussed above, the Veteran was scheduled for VA examinations for his claimed psychiatric and heart disabilities and was notified via an October 2011 letter that the RO would contact him to schedule him for examinations.  He was subsequently scheduled for two separate examinations in November 2011.  The Veteran failed to report to both examinations, and the record reflects that the Veteran had canceled or failed to report to multiple VA appointments over the last several years.  The Veteran has not presented good argument, or any argument for that matter, for his failure to report to the scheduled examinations.  In fact, in an Expedited Processing Waiver of the 30 Day Waiting Period form received in December 2011, the Veteran specifically indicated that he had no additional evidence regarding his appeal and requested that his case be forwarded to the Board immediately.  The United States Court of Appeals for Veterans Claims has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

The provisions of 38 C.F.R. § 3.655 (2011) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record. 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  As noted above, he opted to present testimony before an RO employee rather than a Veterans Law Judge.  Therefore, the duties to notify and assist have been met. 

Legal Criteria

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

If a cardiovascular disability becomes manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The Veteran's claims for service connection for major depression and chronic heart failure were initially denied in an unappealed January 2005 rating decision.  A subsequent unappealed rating decision rendered in January 2006 continued the denial.  

Thereafter in September 2008, the Veteran filed a new application to reopen his previously disallowed claims.  In October 2011, the Board reopened the claims and remanded the case for further development to include providing the Veteran with VA examinations to ascertain the relationship, if any, between the Veteran's active military service and/or service connected disability and any current acquired psychiatric disability or heart disability.  

As noted above, the Veteran failed to report for VA examinations scheduled in conjunction with his reopened claims.  Furthermore, the records contains a December 2011 statement from the Veteran's representative acknowledging that the Veteran had been a "NO SHOW" for his last compensation and pension examination.  Furthermore, the representative indicated that the Veteran did not want to "come to any hospital for any reason" and had "no interest in returning any phone calls after multiple attempts."  

Neither the Veteran nor his representative has presented any explanation for his refusal to attend the schedule examination.  While the representative's December 2011 statement notes that the Veteran has a terminal condition and suffers from severe depression, there is no explanation as to who these conditions impact his ability to report for the examinations.  That is, neither has submitted good cause for the Veteran's failure to report.  

VA regulations clearly outlines that when a claimant fails to report for an examination [without good cause] scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  When the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied. A claimant failing to report for a scheduled examination must show good cause for not doing so.  See 38 C.F.R. § 3.655; see also Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).  In this instance, the Board points out that the Veteran's claim falls squarely within the category of an examination scheduled in conjunction with a claim to reopen.  See 38 C.F.R. § 3.655(b). 

The Board finds that the Veteran not presented a justifiable reason for his failure to appear for his scheduled VA examinations.  Consequently, as no good cause is demonstrated for his failure to report for examination, and the examinations was scheduled in conjunction with claims to reopen, the claims for service connection must be denied by express VA regulation.  See 38 C.F.R. § 3.655(b).  This is nondiscretionary, as evidenced by use of the word "shall" in this regulation.  

The Court of Appeals for Veterans Claims has held, that "The duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Given the RO's efforts to date, it would be unreasonable to place a further burden upon VA to compel the Veteran to comply with a request for VA examination. 

As indicated above, the current claims are not the original claims for compensation; they claims to reopen.  As such the claims are denied pursuant to 38 C.F.R. § 3.655(b).  Where, as here, the regulation is dispositive, the claim must be denied because of lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected acne, is denied. 

Entitlement to service connection for a heart disability, to include as secondary to service-connected acne and/or a psychiatric disorder, is denied. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


